t c summary opinion united_states tax_court theresa e brady petitioner v commissioner of internal revenue respondent docket no 6768-03s filed date theresa e brady pro_se robert e marum for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner’s reported pro_rata share of an s corporation’s loss should be reduced after the corporation’s reported loss was examined and adjusted by respondent petitioner resided in lincoln rhode island at the time she filed her petition some of the facts in this case have been stipulated and are so found during petitioner was a revenue_agent for the internal_revenue_service she also was a 10-percent_shareholder of king’s grant water company the water company an s_corporation the water company sold water to people living in north attleboro massachusetts for the water company filed a form_1120s u s income_tax return for an s_corporation the water company reported an ordinary_loss of dollar_figure on schedule k shareholders’ shares of income credits deductions etc attached to its form_1120s the water company reported dollar_figure as petitioner’s pro_rata share of the ordinary_loss on schedule_k-1 shareholder’s share of income credits deductions etc for petitioner reported a distributive loss from the water company of dollar_figure rounded on schedule e supplemental income and loss she attached the schedule e to her form_1040 u s individual_income_tax_return subsequent examination of the water company’s form_1120s resulted in adjustments of dollar_figure and dollar_figure to legal professional fees and depreciation respectively this total adjustment of dollar_figure reduced the water company’s reported ordinary_loss of dollar_figure to dollar_figure the water company accepted these figures petitioner’s pro_rata share of the corrected ordinary_loss was determined to be dollar_figure on form 886-x small_business_corporation shareholder’s shares of income dollar_figure is percent of the dollar_figure adjustment petitioner claimed a loss of dollar_figure on her return as a result of the corporate adjustment the dollar_figure was reduced by dollar_figure resulting in a dollar_figure corrected loss the reduction to petitioner’s pro_rata share of the water company’s corrected ordinary_loss gave rise to the deficiency in issue the notice_of_deficiency mentioned under the heading remarks two losses totaling dollar_figure in her petition petitioner questioned the manner in which the water company accounted for the two loans noted in the notice_of_deficiency in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 no question has been raised with respect to the burden_of_proof under sec_7491 barela v commissioner tcmemo_2004_175 an s corporation’s loss flows through to its shareholders on a pro_rata basis sec_1366 sec_6037 requires consistent treatment between the s_corporation and shareholder’s returns it follows that adjustment to an s corporation’s loss requires the adjustment to a shareholder’s pro_rata share of that loss any remedy that petitioner may have against the water company lies in state court rather than with this court on this record we conclude that petitioner’s reported pro_rata share of the water company’s loss should be reduced by the amount determined by respondent accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
